DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 11/15/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/13/2020, 8/17/2020, and 7/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 6-7, 13, and 15-16 are objected to because of the following informalities: 
In claims 6 and 15, “included” should read --include--.
In claims 7 and 15, “an Internet Protocol (IP) address” should read --and an Internet Protocol (IP) address--.
In claim 13, line 2, “comprises by” should read --by--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see 
Under the Step 1, Claims 1-8 and 18-20 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 9-17 are drawn to a system which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 9, and 18:
Claims 1, 9, and 18 are drawn to an abstract idea without significantly more. The claims recite identifying cryptocurrency accounts, generating a transaction risk score for a proposed transaction, allowing the proposed transaction to proceed when the transaction risk score is within a first range of values, flagging the proposed transaction for additional review when the 
Under the Step 2A Prong One, the limitations of identifying cryptocurrency accounts, generating a transaction risk score for a proposed transaction, allowing the proposed transaction to proceed when the transaction risk score is within a first range of values, flagging the proposed transaction for additional review when the transaction risk score is within a second range of values, identifying the proposed transaction to be denied when the transaction risk score is within a third range of values, determining entities in a proposed cryptocurrency transaction, and evaluating each of the entities in the proposed cryptocurrency transaction to determine if the entities have a known risk, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or 


With respect to claims 2-8, 10, 17, and 19-20:
Dependent claims 2-8, 10, 17, and 19-20 include additional limitations, for example, evaluating risk of cryptocurrency wallets or cryptocurrency addresses for the entities of the proposed transaction, identifying suspicious cryptocurrency wallets and suspicious cryptocurrency addresses associated with known malicious entities or bad actors, determining owner names, address counts, revisions, wallet change values, and/or address lists of the cryptocurrency wallets, determining transaction query options that comprise any of transaction history for an address over a given date range, and details for a list of 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-8, 10, 17, and 19-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12-13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldera (US 2017/0132636 A1; already of record in IDS; hereinafter Caldera).
With respect to claims 1 and 9:
	Caldera teaches A method, comprising: (See at least Caldera: paragraph(s) [0004])
A system, comprising: (See at least Caldera: paragraph(s) [0004])
a processor; and (See at least Caldera: paragraph(s) [0139])
a memory for storing instructions, the processor executing the instructions to: (See at least Caldera: paragraph(s) [0140]-[0141])
identifying one or more cryptocurrency accounts; (By disclosing, a computerized anti-money-laundering and anti-fraud transaction analysis system is provided that may include a computerized cryptocurrency analysis tool system operatively coupled over a computerized network to a cryptocurrency exchange, a cryptocurrency exchange ledger and/or a know-your-customer facility. See at least Caldera: paragraph(s) [0037], [0041] & [0204])
generating a transaction risk score for a proposed transaction, the proposed transaction having a plurality of entities involved therewith; (By disclosing, the system assesses the risk value generated by the query engine 2305, based on the number of ties to good and bad merchants, generating an overall quotient of risk value. In addition, the objects, persons, or other items--in general the nearby environment of entities connected to the transaction is checked. See at least Caldera: paragraph(s) [0204]-[0205])
allowing the proposed transaction to proceed when the transaction risk score is within a first range of values; (By disclosing, if, in step 2208, the system finds no similarity or very low similarity, in step 2211 the transaction is passed OK. Also, a determination may be related to ranges of values or threshold. See at least Caldera: paragraph(s) [0204]-[0205] & [0037])
flagging the proposed transaction for additional review when the transaction risk score is within a second range of values; and (By disclosing, an automated transaction system can check data from transactions and automatically identify and flag potentially sanctioned transactions. Then upon exceeding a preset contextual limit, a potential blocking warning is issued. See at least Caldera: paragraph(s) [0203]-[0205] & [0037])
identifying the proposed transaction to be denied when the transaction risk score is within a third range of values. (By disclosing, if the risk value can clear that hurdle, it is passed as OK in step 2312. If not, the system passes the investigation on for manual investigation or simple rejection in step 2315. See at least Caldera: paragraph(s) [0203]-[0205] & [0037])
With respect to claim 18:
	Caldera teaches A method, comprising: (See at least Caldera: paragraph(s) [0004])
	determining entities in a proposed cryptocurrency transaction; (By disclosing, a graph G2 2205 is created that shows the objects, persons, or other items--in general the nearby environment of entities connected to the transaction being checked. In addition, the transaction may be a cryptocurrency exchange or transaction. See at least Caldera: paragraph(s) [0204] & [0037])
evaluating each of the entities in the proposed cryptocurrency transaction to determine if the entities have a known risk; (By disclosing, users who are positively identified (e.g., verified users) and/or unknown users who have undergone third party fraud detection processes 114 may be evaluated under a fraud policy 118. See at least Caldera: paragraph(s) [0095], [0177] & [0205])
generating a transaction risk score for the proposed cryptocurrency transaction based on the evaluation of each of the entities; and (By disclosing, the system assesses the risk value generated by the query engine 2305, based on the number of ties to good and bad merchants, generating an overall quotient of risk value. See at least Caldera: paragraph(s) [0205])
allowing, flagging, or denying the proposed cryptocurrency transaction based on the transaction risk score. (As stated above with respect to claim 1, the cryptocurrency transaction may be allowed, flagged, or denied based on the risk value and thresholds. See at least Caldera: paragraph(s) [0203]-[0205] & [0037])
With respect to claims 2 and 13:
	Caldera teaches the method according to claim 1 and the system according to claim 9, as stated above.
	Caldera further teaches 
wherein generating a transaction risk score for the proposed transaction comprises evaluating risk of cryptocurrency wallets or cryptocurrency addresses for the plurality of entities of the proposed transaction. (By disclosing, the system includes cryptocurrency exchanges 1702 and wallet hosting facilities 1704 for exchanging cryptocurrency into another form of currency such as FIAT currency. In addition, the risk values are assessed for entities of the transaction. See at least Caldera: paragraph(s) [0179], [0032] & [0205])
With respect to claim 3:
	Caldera teaches the method according to claim 2, as stated above.
Caldera further teaches
further comprising identifying suspicious cryptocurrency wallets and suspicious cryptocurrency addresses associated with known malicious entities or bad actors. (By disclosing, the system executes a reputation review, which may result in flagging of a transaction cluster, and may (or may not) then accept transactions if transaction data does not link to a known bad player, bad address, or bad phone numbers and does not exceed preset limits. See at least Caldera: paragraph(s) [0072] & [0194]-[0195])
With respect to claims 4, 12, and 20:
the method according to claim 2, the system according to claim 10, and the method according to claim 19, as stated above.
Caldera further teaches
wherein evaluating risk of cryptocurrency wallets or cryptocurrency addresses comprises determining owner names, address counts, revisions, wallet change values, and/or address lists of the cryptocurrency wallets. (By disclosing, the system executes a reputation review, which may result in flagging of a transaction cluster, and may (or may not) then accept transactions if transaction data does not link to a known bad player, bad address, bad phone numbers, preset limits, or bad computer system fingerprints. See at least Caldera: paragraph(s) [0072]-[0076])
With respect to claims 7 and 16:
	Caldera teaches the method according to claim 1 and the system according to claim 9, as stated above.
Caldera further teaches
further comprising querying a cryptocurrency address of one of the plurality of entities by determining an address balance, a transaction history, an Internet Protocol (IP) address. (By disclosing, network information associated with the user may include whether the IP address is consistent with the user's known IP address or whether the IP address is associated with a the history of payments involving that entity. See at least Caldera: paragraph(s) [0102], [0110] & [0197])
With respect to claims 8 and 17:
	Caldera teaches the method according to claim 1 and the system according to claim 9, as stated above.
Caldera further teaches
further comprising generating and displaying a graphical user interface that illustrates cryptocurrency address and/or cryptocurrency wallets of the plurality of entities of the proposed transaction, wherein the plurality of entities are provided with individual risk scores. (As stated above with respect to claim 3 and by further disclosing, the user and the merchant in the payment network may use WWW interfaces (graphical user interface). See at least Caldera: paragraph(s) [0094] & [0147])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caldera, as applied to claims 1 and 9, in view of Dill et al. (US 2015/0032625 A1; already of record in the IDS; hereinafter Dill).
With respect to claims 5 and 14:
	Caldera teaches the method according to claim 4 and the system according to claim 9, as stated above.
Caldera further teaches
further comprising determining transaction query options that comprise any of transaction history for an address [over a given date range], and details for a list of transactions. (By disclosing, a user that has been involved in many successful transactions over a long period of time (history), none of which have been subsequently reversed due to fraud, may have a high reputation score. In addition, various techniques may be used to correlate or cluster(ize) items in order to find reasons for approval, rejection or whether further investigation is needed.. history of transactions, level of KYC that has been performed on the user and or wallets, etc. See at least Caldera: paragraph(s) [0110] & [0197])
However, Caldera does not teach ...transaction history for an address over a given date range.
Dill, directed to systems and methods for communicating risk using token assurance data and thus in the same field of endeavor, teaches ...transaction history for an address over a given date range. (By disclosing, the network token system 202 may allow the registered entities to request transactions made using tokens by providing the token requestor identifier, a token or token alias, and a date range (e.g., start and end date). See at least Dill: paragraph(s) [0099])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for detecting relations between unknown merchants and merchants with a known connection to fraud teachings of Caldera to incorporate the systems and methods for communicating risk using token assurance data teachings of Dill for the benefit of reducing the risk of a fraudulent transaction. (See at least Dill: paragraph(s) [0028])
With respect to claims 6 and 15:
the method according to claim 5 and the system according to claim 14, as stated above.
Caldera further teaches
wherein the transaction history comprises a list of transaction hashes that included the cryptocurrency addresses [over a given date range, as well as a start date and an end date], along with an array of transactions which included the cryptocurrency addresses as an input or output. (As stated above with respect to claim 5 and by further disclosing, hashes of attributes collected in a transaction that can be stored at a central location and/or may be used in a positive system to uniquely identify known users to a collection of merchants and payment networks. See at least Caldera: paragraph(s) [0020] & [0100])
Dill, in the same field of endeavor, further teaches 
...over a given date range, as well as a start date and an end date (As stated above with respect to claim 5, see at least Dill: paragraph(s) [0099])
Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caldera, as applied to claims 1 and 9, in view of Zoldi et al. (US 2017/0270534 A1; already of record in the IDS; hereinafter Zoldi).
With respect to claim 10:
the system according to claim 9, as stated above.
Caldera further teaches wherein the system interrogates a plurality of [intelligence] systems to obtain risk-related information related to the plurality of entities. (By disclosing, if the user is not known to the authentication system, then the merchant may make a separate determination of the riskiness of the transaction (e.g., by checking black lists). See at least Caldera: paragraph(s) [0119] & [0198])
However, Caldera does not teach ...a plurality of intelligence systems.
Zoldi, directed to advanced learning system for detection and prevention of money laundering and thus in the same field of endeavor, teaches 
wherein the system interrogates a plurality of intelligence systems to obtain risk-related information related to the plurality of entities. (By disclosing, details from SAR cases are available to the scoring module as a supervised training signal for machine learning algorithms. See at least Zoldi: paragraph(s) [0063]-[0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for detecting relations between unknown merchants and merchants with a known connection 
With respect to claim 11:
	Caldera and Zoldi teach the system according to claim 10, as stated above.
Caldera further teaches 
wherein the processor identifies suspicious cryptocurrency wallets and suspicious cryptocurrency addresses associated with known malicious entities or bad actors using information obtained from the plurality of [intelligence] systems. (By disclosing, the intent of sanctions screening is to compare individuals and business entities against available lists that describe regulatory sanctions, for any known bad or suspicious actor. See at least Caldera: paragraph(s) [0072], [0195] & [0198])
Zoldi, in the same field of endeavor, further teaches ...the plurality of intelligence systems. (By disclosing, details from SAR (Suspicious Activity Reports) cases are available to the scoring module as a supervised training signal for machine learning algorithms. See at least Zoldi: paragraph(s) [0063]-[0064] & [0045])
With respect to claim 19:
	Caldera and Zoldi teach the method according to claim 18, as stated above.
Caldera further teaches further comprising identifying suspicious cryptocurrency wallets and suspicious cryptocurrency addresses associated with known malicious entities or bad actors [using machine learning]. (By disclosing, the intent of sanctions screening is to compare individuals and business entities against available lists that describe regulatory sanctions, for any known bad or suspicious actor. See at least Caldera: paragraph(s) [0072], [0195] & [0198])
Zoldi, in the same field of endeavor, further teaches 
...using machine learning. (By disclosing, details from SAR (Suspicious Activity Reports) cases are available to the scoring module as a supervised training signal for machine learning algorithms. See at least Zoldi: paragraph(s) [0063]-[0064] & [0045])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronca et al. (US 20150363769 A1) teaches cryptocurrency real-time conversion system, including risk score and history.
Petri et al. (US 20120130853 A1): In-Application Commerce System And Method With Fraud Detection, including risk score, transaction history, and virtual currency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CLAY C LEE/Examiner, Art Unit 3685